Supreme Court of Florida
                                   ____________

                                  No. SC17-1778
                                  ____________

                             PABLO SAN MARTIN,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                [February 28, 2018]

PER CURIAM.

      We have for review Pablo San Martin’s appeal of the circuit court’s order

denying San Martin’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      San Martin’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). After this Court decided Hitchcock v. State, 226 So. 3d 216 (Fla.),

cert. denied, 138 S. Ct. 513 (2017), San Martin responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.
      After reviewing San Martin’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that San Martin is not entitled to relief.

San Martin was sentenced to death following a jury’s recommendation for death by

a vote of nine to three. San Martin v. State, 705 So. 2d 1337, 1342 (Fla. 1997).

San Martin’s sentence of death became final in 1998. San Martin v. Florida, 525
U.S. 841 (1998). Thus, Hurst does not apply retroactively to San Martin’s

sentence of death. See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the

denial of San Martin’s motion.

      The Court having carefully considered all arguments raised by San Martin,

we caution that any rehearing motion containing reargument will be stricken. It is

so ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Dade County,
     Ellen Sue Venzer, Judge - Case No. 131992CF006089C000XX

Gustavo J. Garcia-Montes, Miami, Florida,

                                         -2-
      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, Melissa J. Roca and
Brian H. Zack, Assistant Attorneys General, Miami, Florida,

      for Appellee




                                      -3-